Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been canceled.  Claims 11-20 are pending.

Claim Interpretation
There is no special definition of “paintable surface layer” or “paintable material” in this application.  A plain and ordinary definition is applied.  “Paintable” is interpreted to include any paint, coating, varnish, polyurethane, or any layer which can be applied by a painting method (including, e.g., roller coatings, brush coatings, spray coatings).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of claim 18 including a third plastics segment as a central part which is open on two sides thereof and the other two segments are each a cover which is open on one side thereof and the covers are disposed on respective sides of the central part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 and 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by De Keyzer et al. (US 2017/0217075) (De Keyzer).
De Keyzer discloses a plastics container of modular construction [Fig. 1 shows the seam between two tank halves (top and bottom) that are attached by welding at welding flanges], comprising: a first plastics segment (top half); and a second plastics segment (bottom half); wherein the first and second plastics segments are connected to one another by plastics welding; wherein at least one of the first and second plastics segments has a paintable surface layer on an outer side thereof or is comprised of a 
Re claim 12, the paintable surface layer is thin aluminum sheet outer layer 23.
Re claim 13, the paintable surface layer is plastic of outer wall 10 (HDPE, see paragraph 45, line 3).
Re claim 14, the back-molded method is a product by process limitation evaluated in accordance with MPEP 2113.  The paintable outer surfaces of layered portions both where the outer surface is plastic or metal have a structure consistent with being back-molded with plastic.
Re claim 15, the term “connector” is broadly interpreted and includes connecting or intermediate layers as Fig. 2 and 3 of De Keyzer have details of connecting or intermediate layers like reinforcement layer 21.
Re claim 16, the term “installation element” is broadly interpreted.  The installation element 22 of the present invention includes a hook 23 as that portion extending in a plane parallel to the welding flange and the element 22 and hook 23 are shown to be portions of paintable surface layer 16, see Fig. 2 of the present invention.  The same structure in the welding flange as shown in Fig. 1 of De Keyzer is believed to meet the claim 16 limitations.
Re claim 17, both segments have welding flanges which meet as shown in Fig. 1 of De Keyzer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Keyzer in view of Kogel (DE 102006056430).
De Keyzer discloses a two-part tank and fails to disclose a three-part tank.  Kogel teaches three or more parts (see exploded view 1a).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the structure to have three parts as taught by Kogel as the construction method allows smaller molds and more parts to form a larger tank as opposed to constricting construction to only two parts where the parts must be bigger requiring the mold and mold forming equipment to be larger which has the drawback of less dimensional stability and less control of tolerances, shape and dimensions.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Keyzer in view of Mathew (US 2016/0039282).
De Keyzer fails to disclose the faceplate.  Mathew teaches a fuel tank with a protective faceplate (shell 42).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the faceplate to provide protection from external impact and heat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733